Citation Nr: 1214745	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim in question. 

Pursuant to a January 2012 rating decision, the RO granted a claim previously on appeal for service connection for tinnitus, with an evaluation of 10 percent effective August 12, 2008. The Veteran has not appealed from the initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown,            114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

There is further development of the record required before the Board may issue a decision in this particular case. Namely, the Board is remanding the case for a sufficient VA medical opinion addressing the issue of the etiology of claimed bilateral hearing loss.

The Veteran underwent an initial VA Compensation and Pension examination for audiological evaluation in December 2011, following which the VA examiner expressed the opinion that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service. The stated rationale was                 as follows:

	Exposure to either impulse sounds or continuous exposure can cause a 	temporary threshold shift. This disappears in 16 to 48 hours after exposure
	to loud noise. Impulse sounds may also damage the structure of the inner ear
	resulting in an immediate hearing loss. Continuous exposure to loud noise 	can also damage the structure of the hair cells resulting in hearing loss.                	If the hearing does not recover completely from a temporary threshold shift, 	a permanent threshold shift exists, and permanent damage to the inner ear. 	Since the damage is done when exposed to noise, a normal audiogram 	with no significant threshold shifts subsequent to the noise exposure would 	verify that the hearing had recovered without permanent hearing loss. 

	The military defines a standard threshold shift (STS) as an average of              	10 decibels or greater shift at 2000 Hertz (Hz), 3000 Hz, and 4000 Hz; or a 	15 decibels or greater shift at any single frequency at 1000 Hz, 2000 Hz, 	3000 Hz, or 4000 Hz... 

	[data omitted on the Veteran's hearing acuity before, and after service] 

	... Auditory thresholds at military separation [in this case] indicated                 	no significant threshold shifts, and hearing was well within normal limits           	at 500Hz through 2000 Hz, and 4000 Hz. 

Reviewing the foregoing, the Board's concern is that the opinion proffered is overly grounded in objective review of what service treatment records (STRs) show. Meanwhile, the Veteran has alleged in-service noise exposure in his capacity as a medic while serving in Vietnam, due to proximity to helicopter noise, artillery, incoming fire and automatic weapons fire. In this regard, the absence of documented hearing loss during service does not preclude service connection where there is other competent evidence of underlying hearing loss in service. See Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Thus, the lack of clear documentation of a hearing threshold shift at separation does not necessarily rule out service connection. The Board will request a supplemental opinion from the December 2011 VA examiner to further address etiology in view of the Veteran's competent reported history of hearing loss, as well as documented medical history. 


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA examination of December 2011 and request a supplemental opinion.     The examiner is requested to again address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bilateral hearing loss is etiologically related, this time taking into full account   the Veteran's competent reported history of in-service noise exposure in his capacity as a medic in Vietnam,     as well as any continuing hearing problems after service, in addition to consideration of the documented service records. 

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. Provided that the December 2011 examiner            is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998). 

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.           If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


